Citation Nr: 0841184	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection a cervical spine 
disability, claimed as osteoarthritis of the neck.

2.  Entitlement to service connection for a right knee 
strain, claimed as osteoarthritis.

3.  Entitlement to service connection for chondromalacia of 
the left knee, claimed as osteoarthritis.

4.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  The veteran did not exhibit a cervical spine disability 
in service, osteoarthritis of the neck is not shown within 
one year after discharge from service, and a cervical spine 
disability is not otherwise shown to be associated with the 
veteran's active duty.

2.  The veteran did not exhibit a chronic right knee 
disability in service, osteoarthritis of the right knee is 
not shown within one year after discharge from service, and a 
right knee disability is not otherwise shown to be associated 
with the veteran's active duty.

3.  The veteran's left knee disability was noted on his entry 
into service and was not aggravated by active duty, 
osteoarthritis of the left knee is not shown within one year 
after discharge from service, and a left knee disability is 
not otherwise shown to be associated with the veteran's 
active duty.

4.  The veteran did not exhibit chronic sinusitis in service, 
and chronic sinusitis is not otherwise shown to be associated 
with the veteran's active duty.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  The veteran's right knee disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  The veteran's left knee disability is not due to disease 
or injury that was incurred in or aggravated by service; nor 
may arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1153, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 
3.309 (2008).

4.  Sinusitis is not due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in October 2005.  In this 
letter, which was issued prior to the initial adjudication of 
these claims in July 2006, the veteran was advised of the 
evidence needed to substantiate his service connection 
claims.  He was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  A March 2006 
letter further advised the veteran as to the type of evidence 
needed to substantiate both the disability rating and 
effective date elements of his claims, pursuant to the 
Court's holding in Dingess, supra.  As the claims were 
subsequently readjudicated, any error as to the timeliness of 
that notice is harmless.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  While a 
February 2008 statement from the veteran's representative 
claims that the veteran was unable to keep scheduled VA 
examination appointments and requests that these examination 
be rescheduled, the Board does not find a remand to be 
necessary.  First, the Board notes that the veteran was given 
VA examinations for all of the disabilities that are 
currently before the Board in June 2006, and no allegation as 
to the inadequacy of these examinations has been made.  
Furthermore, the appointment that the veteran missed was only 
for one examination for neurological disorders, which was 
scheduled in connection with the veteran's claim for 
headaches, an issue that is not on appeal.  In short, the 
Board finds that VA has satisfied its duty to assist by 
providing VA examinations for all of the issues on appeal.  
38 U.S.C.A. §§ 5103 and 5103A.  

I.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 
 
A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  The burden is on the 
Government to rebut the presumption of sound condition upon 
induction by clear and unmistakable evidence showing that the 
disorder existed prior to service and was not aggravated by 
service.  See VAOPGCPREC 3-2003 (holding in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary 
or intermittent flare-ups of a preexisting disorder are not 
sufficient to constitute aggravation.  Rather, the underlying 
condition must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

A.  Cervical Spine Disability

The veteran has claimed entitlement to service connection for 
a cervical spine disability, claimed as osteoarthritis of the 
neck.  He essentially contends that he incurred this 
disability when he fell off of the wing of an airplane in 
approximately 1990.  

The veteran's July 1992 separation examination report notes 
abnormalities in the veteran's thoracic and lumbar spines, 
but no cervical spine disability is noted.  The veteran did 
not report past or current neck problems on his July 1992 
separation medical history report.  The veteran's service 
medical records do not describe an incident in which he fell 
from the wing of an airplane, nor do they otherwise reflect 
that he ever complained of or was treated for symptoms of the 
cervical spine while in service.

Of record are two etiology opinions from Dr. S., who had been 
the veteran's private physician for 18 months at the time he 
offered his opinions.  The first of these opinions, from 
September 2005, notes that the veteran has osteoarthritis of 
the neck.  Dr. S. noted that he reviewed the veteran's Navy 
medical records and, based on these records and the physical 
examination of the veteran, concluded that "it is my medical 
opinion within a reasonable degree of certainty that his 
present medical conditions that are listed above are a result 
of and/or aggravated by his conditions that were first 
manifested or occurred while he was on active duty in the 
Service according to his records."  

The October 2005 opinion from Dr. S. again diagnosed 
osteoarthritis of the neck and noted that the veteran had 
normal range of motion of his neck on physical examination.  
He again provided the same etiology opinion that was given in 
the September 2005 letter.  

The June 2006 VA examination report diagnoses cervical spine 
disease status post anterior fusion of C6-C7.  The veteran 
reported that he underwent disk fusion of the cervical spine 
in 2002.  The examiner opined that the veteran's current 
osteoarthritis of the cervical spine was less likely as not 
caused by or a result of service-incurred back strains.  The 
examiner was unable to find service medical record entries 
that were specifically for a cervical spine or neck 
condition.  Nor was there a record of the veteran having 
fallen off the wing of a plane in approximately 1990 and 
being treated conservatively.  

The examiner noted that review of the veteran's service 
medical records indicated entries reflecting treatment for 
low back pain in 1992 of the T5 to the L1 region.  There was 
also noted a lumbar strain, mechanical low back pain, in 
1988.  The examiner found it less likely as not that any 
strain of the low back would ultimately lead to 
osteoarthritis or degenerative disk disease of the cervical 
spine given the evidence at hand of no symptoms or treatment 
for a cervical spine condition or strain at the time of the 
mechanical low back and lumbar strain.

The Board notes that Dr. S. and the VA examiner both possess 
the necessary education, training, and expertise to provide 
the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board, however, places more probative weight on 
the June 2006 findings of the VA examiner, because the VA 
examiner's report provides a detailed rationale, including a 
discussion of the pertinent service medical records, for 
finding that the veteran's cervical spine disability is not 
related to his military service.  

Dr. S., on the other hand, does references having reviewed 
the veteran's service medical records, but does not explain 
his basis for concluding that the service medical records 
demonstrate the veteran's current cervical spine disability 
is related to service.  Furthermore, although Dr. S. reports 
having reviewed service medical records, and cites to them as 
a basis of his opinion, Dr. S. does not reconcile how such 
records formed the basis of his opinion that the disability 
is related to service when those records are actually 
negative for any evidence of neck complaints or findings.  

Given the lack of rationale, the Board concludes that the 
probative value of the private medical opinion is far 
outweighed by that of the VA examiner.  Consequently,  the 
Board finds that the preponderance of the evidence is against 
granting service connection for a cervical spine disability.  

The Board has considered the veteran's own lay contentions of 
a continuity of symptomatology since service.  However, as 
previously stated, although the veteran is competent to 
report his symptoms, he is not necessarily competent to 
attribute those symptoms to a specific underlying disease or 
cause.  See McManaway v. West, 13 Vet. App. 60, 66 (1999) 
(holding that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds sub 
nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In this case, a competent VA examiner considered the 
veteran's lay report, and also considered his service 
treatment records, including medical examination reports.  
Nevertheless, the VA examiner concluded that the veteran's 
current disability was less likely than not related to his 
military service.  The Board finds that this opinion is the 
most probative evidence of record as to the relationship 
between his current disability and service, and ultimately 
outweighs the veteran's lay reports of continuity of 
symptomatology since service.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

B.  Right Knee Disability

The veteran has also claimed entitlement to service 
connection for a right knee strain, which he claimed as 
osteoarthritis.  In terms of an in-service disability, 
neither the enlistment examination and medical history 
reports from October 1987 nor the separation examination and 
medical history reports from July 1992 reflect a past or 
current right knee disability.  The veteran indicated on a 
May 1989 medical history report that he had surgery on his 
right knee for torn cartilage at age 16.  Every other 
reference to this surgery, however, indicates it was his left 
knee that was operated on.  

Service medical records from January 1991 also reflect that 
the veteran sought treatment after twisting his right knee.  
The treatment record notes that there was slight tenderness, 
but no pop or tear.  The veteran was given a brace and told 
to take Motrin.  A follow up record from three days later 
notes that the veteran was doing better until he twisted his 
knee again.  This record notes no swelling, redness, or 
instability, but there was mild tenderness over the medial 
side of the knee.   The veteran was assessed to have a right 
knee strain.  He was told to wear the splint three more days, 
to take Motrin regularly, and to use ice and elevation.  

Two physicians have provided opinions addressing the question 
of whether the veteran incurred a chronic right knee injury 
during service and whether this injury is related to any 
current right knee disability.  The first of these opinions 
is from Dr. S., the veteran's private physician.  The 
September 2005 opinion from Dr. S. diagnoses osteoarthritis 
of both knees.  Dr. S. noted that he reviewed the veteran's 
Navy medical records and, based on these records and the 
physical examination of the veteran, concluded that "it is 
my medical opinion within a reasonable degree of certainty 
that his present medical conditions that are listed above are 
a result of and/or aggravated by his conditions that were 
first manifested or occurred while he was on active duty in 
the Service according to his records."  

The October 2005 opinion from Dr. S. again diagnosed 
osteoarthritis of the knees and noted that the veteran had 
palpable clicking and crepitations in both knees with some 
discomfort in motion.  He again provided the same etiology 
opinion that was given in the September 2005 letter.  

X-rays of the knees taken during the June 2006 VA examination 
showed no evidence of degenerative change, fractures, or soft 
tissue abnormality.  The VA examiner diagnosed a right knee 
strain and found it less likely as not that the veteran's in-
service right knee injury resulted in the present right knee 
strain.  The examiner explained that review of service 
medical records indicates the veteran was seen for a twisted 
right knee in 1991 while on active military service.  There 
were no subsequent notations within service medical records 
regarding a right knee condition, injury, or treatment.  The 
evidence of record noted little in way of treatment for a 
right knee condition over the last number of years to 
demonstrate continuity of symptomatology since the January 
1991 injury.  The examiner also noted that there was no x-ray 
evidence of osteoarthritis involving the right knee.

As noted above, the Board considers both Dr. S. and the VA 
examiner to be professionally qualified to provide the 
requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As with the cervical spine claim above, however, the 
Board places more probative weight on the June 2006 findings 
of the VA examiner.  

The right knee etiology opinion from Dr. S. presents the same 
problems as did his cervical spine opinion in that does 
reference having reviewed the veteran's medical records but 
offers no rationale behind his conclusion.  Furthermore, Dr. 
S. diagnosed osteoarthritis of the knees in September and 
October 2005, but the June 2006 VA x-rays contained no 
evidence of osteoarthritis, and Dr. S. did not provide his 
own x-ray findings to support his diagnosis.  As with the 
cervical spine claim, the VA examiner's finding that the 
veteran's current right knee strain is less likely as not 
related to his in-service injury is supported by a detailed 
discussion of the pertinent service medical records, an 
explanation of how these findings support the requested 
opinion, and x-ray evidence suggesting no arthritis.

As the probative value of the private medical opinion is far 
outweighed by that of the VA examiner, the Board finds that 
the preponderance of the evidence is against granting service 
connection for a right knee disability.  As above, the Board 
further finds that this opinion by a competent health care 
provider also outweighs the veteran's lay reports of 
continuity of symptomatology since service.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.

C.  Left Knee Disability

The veteran has also claimed entitlement to service 
connection for a left knee disability that he believes was 
aggravated during service.  Initially, the Board will 
consider the presumption of soundness with respect to this 
claim.  

In a report of medical examination completed for enlistment 
in October 1987, it was found that the veteran had a status 
post-operative left lateral meniscectomy with normal 
stability and function and no restrictions.  His October 1987 
enlistment examination and medical history reports both 
reflect clinical abnormality in that the veteran had left 
knee arthroscopic surgery prior to his entrance into service.  
The veteran's service medical records also contain reports 
from the veteran's December 1985 arthroscopy of the left 
knee.

As noted above, a veteran is presumed to be in sound 
condition, except for defects, infirmities, or disorders 
noted when examined, accepted, and enrolled for service, or 
when clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C. § 1111.

In this case, the veteran's left knee disability was 
specifically noted at his enlistment.  Thus, the Board 
concludes that the presumption of soundness does not apply.  
The next question the Board must address is whether the 
veteran's pre-existing left knee disability underwent an 
increase in severity during service.  See 38 U.S.C.A. § 1153.  

In this regard, the Board notes that the veteran's left knee 
was noted to be clinically normal at a May 1989 examination 
and during his separation examination in July 1992.  There is 
no record of the veteran having complained of or been treated 
for a left knee disability during service.  Post-service 
medical records note that the veteran had another left knee 
arthroscopy in 1995, but there is no post-service of a left 
knee disability following the veteran's July 1992 separation 
and prior to any such surgery.

The veteran's absence of complaints in service and post-
service medical records weight heavily against finding a 
worsening of the veteran's pre-existing left knee disability 
during the course of his military service. 

The two physicians mentioned above have also provided 
opinions addressing the question of whether the veteran 
incurred a chronic left knee injury during service or whether 
he aggravated the pre-existing left knee disability, and 
whether this injury or aggravation is related to any current 
left knee disability.  

The September 2005 opinion from Dr. S., the veteran's private 
physician, diagnoses osteoarthritis of both knees.  Dr. S. 
noted that he reviewed the veteran's Navy medical records 
and, based on these records and the physical examination of 
the veteran, concluded that "it is my medical opinion within 
a reasonable degree of certainty that his present medical 
conditions that are listed above are a result of and/or 
aggravated by his conditions that were first manifested or 
occurred while he was on active duty in the Service according 
to his records."  

The October 2005 opinion from Dr. S. again diagnosed 
osteoarthritis of the knees and noted that the veteran had 
palpable clicking and crepitations in both knees with some 
discomfort in motion.  He again provided the same etiology 
opinion that was given in the September 2005 letter.  

As noted above, x-rays taken in connection with the June 2006 
VA examination report revealed no evidence of degenerative 
change, fractures, or soft tissue abnormality.  The examiner 
diagnosed left knee chondromalacia but could not resolve the 
issue of whether the chondromalacia was at least as likely as 
not related to his military service without resorting to 
speculation.  The Board notes that a possible connection or 
one based on "speculation" is too tenuous a basis on which to 
grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one within 
the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102.

In explaining this conclusion, the examiner noted that the 
veteran had a history of undergoing left knee arthroscopies 
due to injuries sustained prior to military service.  There 
were no noted entries within his service medical records 
indicating evaluation or treatment for a left knee condition 
during service.  The examiner stated that the veteran's 
history of the left knee condition was noted on entry and 
separation physicals, but there was no other evidence to 
indicate a specific aggravation to the left knee condition.  
It was noted, however, that the veteran did undergo a third 
arthroscopy of the left knee in 1995 approximately three 
years after discharge from the military.  

Based on the VA examiner's findings, and the complete absence 
of complaints or findings during service, the Board concludes 
that the veteran's pre-existing left knee disability did not 
undergo an increase in disability during service.  As the 
disability underwent no increase in severity during service, 
aggravation may not be conceded. 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  As with the right knee disability, the 
Board notes that the x-ray evidence from the June 2006 VA 
examination report does not reflect that the veteran has 
osteoarthritis of the left knee, and Dr. S. offered no 
evidence to support his osteoarthritis diagnosis.  The 
rationale behind the opinion of Dr. S. additionally is not 
explained.  In addition, Dr. S.'s opinion appears to be based 
primarily on the veteran's own account of his medical 
history, and it does not appear to contemplate or explain 
inconsistencies in the service medical records or post-
service records.

On the other hand, the VA examiner reviewed the record and 
explained that offering any opinion as to the relationship 
between his current problems and his military service would 
require resorting to speculation.  As noted, a possible 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  38 C.F.R. § 
3.102.

In summary, the Board concludes that a left disability 
preexisted service, and the preponderance of the evidence is 
against finding that the disability underwent an increase in 
disability in service or that a current left knee disability 
is otherwise shown to be related to service.  Thus, the 
benefit sought on appeal is denied.




D.  Sinusitis

The veteran has also claimed entitlement to service 
connection for sinusitis.  A sinus condition was not reported 
on the veteran's October 1987 entrance medical history or 
examination reports, nor was one noted on the separation 
records from July 1992.  The only evidence of possible 
sinusitis in service appears in February 1991 service medical 
records.  These records, however, only note a history of 
sinusitis.  Testing revealed normal paranasal sinuses, and an 
impression of upper respiratory tract infection is recorded.  

In a September 2005 letter, Dr. S., the veteran's private 
physician, diagnoses chronic sinusitis and concludes that 
"it is my medical opinion within a reasonable degree of 
certainty that his present medical conditions that are listed 
above are a result of and/or aggravated by his conditions 
that were first manifested or occurred while he was on active 
duty in the Service according to his records."  

The June 2006 VA examination report found normal paranasal 
sinuses.  The examiner diagnosed mild seasonal rhinosinusitis 
and found it less likely as not that this disability was 
caused by or a result of a history of sinusitis in the 
military.  The examiner noted that the veteran was seen in 
February 1991 and was treated with Entex for an upper 
respiratory infection/congestion.  Sinus films at that time 
were noted to demonstrate normal paranasal sinuses.  The 
veteran currently demonstrated no active disease and had 
normal paranasal sinus x-rays at present.  He reported two 
episodes of sinusitis in the past year requiring antibiotics, 
as well as symptoms of some seasonal allergic rhinosinusitis 
for which he takes over-the-counter medications.  Evidence 
found within the service medical records indicated only one 
acute episode of upper respiratory infection/sinusitis for 
which the veteran was treated with a decongestant.  There was 
no evidence in the veteran's service medical records of a 
chronic, ongoing condition having begun during his time on 
active military duty.  

As with the other issues discussed in this appeal, the Board 
finds the opinion of the VA medical examiner to be far more 
probative than that of Dr. S., as it discusses the pertinent 
evidence of record and provides a rationale for concluding 
that the veteran does not have a chronic sinus condition that 
began during his military service.  Dr. S., on the other 
hand, asserts that the veteran has a chronic sinus condition 
that is related to his military service but offers no 
explanation for this opinion.  This opinion appears to be 
based on the veteran's own account of his medical history and 
does not reconcile conflicting information contained in his 
service medical records.  

As the probative value of the private medical opinion, as 
well as the veteran's own lay contentions, are far outweighed 
by that of the VA examiner, the Board finds that the 
preponderance of the evidence is against granting service 
connection for sinusitis.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a cervical spine 
disability, claimed as osteoarthritis of the neck, is denied.

Entitlement to service connection for a right knee strain, 
claimed as osteoarthritis, is denied.

Entitlement to service connection for chondromalacia of the 
left knee, claimed as osteoarthritis, is denied.

Entitlement to service connection for sinusitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


